Citation Nr: 0311709	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arthritis of the 
right knee and right hip.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran was honorably discharged in November 1962 with 
approximately twenty years of full-time active duty service.  
He was awarded the Purple Heart Medal, among numerous other 
decorations.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran and his wife testified at a hearing 
held at the RO before a Decision Review Officer in April 
2001.  A transcript of that hearing has been associated with 
the record on appeal.

Other issues not on appeal

The appeal presently before the Board has been perfected as 
to the issues listed on the title page.  The record shows 
that the veteran's claim seeking an increased rating for the 
lumbar spine disorder was adjudicated by the RO in March 2000 
along with the two issues presently on appeal before the 
Board.  Following the issuance of a statement of the case 
(SOC) which addressed this issue in May 2002, the veteran has 
not, to the Board's knowledge, perfected an appeal by filing 
a substantive appeal or equivalent document addressing this 
claim.  This issue, therefore, is not presently before the 
Board.  

Other claims, including the matter of entitlement to an 
increased rating for a left leg disability, service 
connection for headaches and leg numbness and entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities, were adjudicated by RO rating 
decision in March 2002.  To the Board's knowledge, the 
veteran did not file a notice of disagreement (NOD) with 
respect to those claims, and consequently they are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C. § 7105, a the filing of a 
NOD initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].
FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss; on VA 
audiological examination conducted in April 2001, the veteran 
had pure tone thresholds of greater than 40 decibels at the 
2000, 3000 and 4000 Hertz frequencies in both ears.

2.  In light of the veteran's military service duty 
assignments and combat exposure, a factual basis is 
established to support his claim that he was exposed to 
potentially hazardous levels of noise in service.

3.  The veteran's and his wife's credible testimony as to the 
fact that he experienced hearing loss in the years after 
service due to acoustic trauma sustained in service provides 
sufficient evidence to establish a nexus between his current 
hearing loss and service.

4.  The evidence of record does not reveal that the veteran 
suffered an injury or disease now manifested by arthritis of 
the right knee and hip that is causally related to any event 
or incident of his military service.

5.  The competent and probative evidence of record does not 
show that the veteran had arthritis of the right knee or hip 
within a year after his discharge for any of his three 
separate periods of active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(d), 3.385 (2002).

2.  The criteria necessary to establish service connection 
for arthritis of the right knee and hip, on either a direct 
or presumptive basis, for have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5107].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  As the 
veteran's claim of service connection for the hearing loss 
and right knee/hip disorders was filed in November 1999 and 
remains pending, the provisions of the VCAA and implementing 
regulations are accordingly applicable.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's claims on appeal were originally denied as not 
well grounded in the March 2000 rating decision.  However, in 
the March 2002 rating decision and the May 2002 supplemental 
statement of the case, the RO applied the current standard in 
adjudicating the veteran's claims.  The Board finds that the 
RO's readjudication of these claims on the merits in March 
2002 was in compliance with section 7(b) of the VCAA.  See 
also VAOPGCPREC 3-2001, dated January 21, 2001.  Accordingly, 
remanded of this case for readjudication by the RO is not 
warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board will apply the current standard in adjudicating 
these claims.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO sent the veteran a letter in 
November 1999 advising him that he could provide medical 
evidence showing a relationship between any current disorder 
and his military service, including medical reports showing 
treatment for the hearing loss and right knee/hip disorders 
at issue herein.  He was informed as well that the RO would 
obtain any VA medical records he identified as relevant and 
that he could authorize VA to obtain private medical records 
by completing the appropriate form (VA Form 21-4142), 
provided his claim was found to be well grounded.  
Thereafter, the record shows that the veteran was informed of 
the law and regulations generally applicable to his claim for 
service connection by statement of the case furnished to him 
in August 2000.  

The veteran received specific notice of the provisions of the 
VCAA in a letter from the RO dated April 16, 2001.  The 
issues involved. However, was not one which is presently on 
appeal.

Crucially, the record also shows that in connection with the 
readjudication of these claims on the merits in March 2002 as 
a result of the changes in the law enacted by the VCAA, the 
duty-to-notify and duty-to-assist provisions of the VCAA were 
set forth specifically and in detail in a supplemental 
statement of the case furnished to the veteran in May 2002.

The Board additionally notes that notice of the VCAA provided 
to the veteran in May 2002 via the supplemental statement of 
the case essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to VCAA notice 
sent by the Board because it is contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.  In this case, the RO and not the Board advised the 
veteran of the VCAA.  The RO's duty to notify, pursuant to 38 
C.F.R. § 3.159(b), was not invalidated by the recent Federal 
Circuit decision.  Moreover, even though the veteran was 
advised that he had 60 days to respond, he also was expressly 
notified by the May 2002 supplemental statement of the case 
that he had one year to submit requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Because 
this one-year time period has now expired, and in light of 
the circumstances of this case, which involved development of 
all pertinent medical records, obtaining current VA medical 
examinations, and provided the veteran the opportunity to 
present sworn hearing testimony concerning the merits of his 
claims, it appears that VA has done everything reasonably 
possible to notify the veteran of the evidence and 
information necessary to substantiate his claim.

The Board accordingly concludes that the information provided 
to the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that he was clearly notified of the 
evidence necessary to substantiate his claim of service 
connection for the hearing loss and right knee/hip disorders 
at issue on appeal.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating his claim.

The record on appeal shows that the veteran was afforded VA 
audiology and joints examinations in April 2001.  In 
addition, all known and available service, private and VA 
medical records have been obtained and are associated with 
the claims file.  The veteran does not appear to contend that 
additional evidence that is pertinent exists and needs to be 
obtained.  In addition, the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  And he was informed of his right to a hearing 
and presented several options for presenting personal 
testimony; in connection with this matter, he and his wife 
testified at a personal hearing held before the RO's Decision 
Review Officer in April 2001.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law, 
considering the circumstances presented in this case.  The 
Board can identify no further development that would aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Service connection - in general

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When certain chronic diseases, such as sensorineural hearing 
loss and arthritis, become manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).


Service connection - hearing loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2002), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service- connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2001).

The Court has rendered several decisions that further 
clarified the law and VA regulations pertaining to the use of 
lay statements in cases involving combat veterans.  In Caluza 
v. Brown, 7 Vet. App. 498 (1995), the Court emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Id. at 507. 
Accordingly, the " 'lay or other evidence' [will] be accepted 
as sufficient proof of service incurrence or aggravation 
unless there is 'clear and convincing evidence' that the 
disease or injury was not incurred or aggravated in service . 
. . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 (Fed. Cir. 
1994)]."  Id. at 508.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996). 

Analysis

Service connection for bilateral hearing loss

As noted above, service connection may be established if 
there is (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, 12 Vet. App. at 253.

In connection with his claim, the veteran was examined on a 
VA audiological examination conducted in April 2001.  On that 
examination, he had pure tone thresholds of greater than 40 
decibels at the 2000, 3000 and 4000 Hertz frequencies in both 
ears.  Under the provisions of 38 C.F.R. § 3.385, it is 
specifically stated that a hearing disability exists if there 
is at least one 40-decibel threshold at the specified Hertz 
frequencies.  Thus, a bilateral hearing loss disability 
compatible with § 3.385 is clearly shown.  Hickson element 
(1) has thus been met.

With respect to Hickson element (2), in-service incurrence, 
the veteran's extensive service medical records are negative 
for any treatment or diagnosis of hearing loss.  
However, it is uncontroverted that the veteran sustained a 
head injury in March 1945 when he was struck by an enemy 
shell fragment in France.  Service connection is in effect 
for residuals of a shell fragment wound of the head.

In connection with this claim, the veteran and his wife 
offered sworn hearing testimony before a Decision Review 
Officer concerning his contentions that he experienced 
hearing loss during service due to the 1945 shell fragment 
explosion injury he sustained to the right side of his head 
and due to his exposure to artillery fire, both in combat and 
in training, over the course of his lengthy military service.  
The veteran and his spouse further testified that due to such 
exposure to acoustic trauma, he experienced progressively 
declining hearing acuity over the years. 

While the veteran and his wife are not competent to render 
medical diagnoses and opinions regarding the etiology of a 
disease or injury, they are competent to report observations 
of his senses (sight, sound, hearing, etc.).  See e.g. 
Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  Readily observable signs such as 
experiencing loud noises during service and noticing that 
another person could not hear well would fall under this 
category.

The Board further notes that the service medical records on 
file show that the veteran had direct combat exposure during 
his World War II-era military service, for which he was 
awarded the Combat Infantryman Badge, a Bronze Star and a 
Purple Heart (for the shrapnel wound to the head sustained in 
France in 1945), as well as service in artillery units, which 
plausibly supports his reported medical history of exposure 
due to extremely loud noises during service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).

The Board has carefully reviewed the veteran's sworn hearing 
testimony, and read together with written contentions of 
record as well as his service records, the Board finds that 
the veteran is credible, and therefore, his testimony will be 
accorded a great deal of probative value in support of his 
claim.  Hickson element (2) is therefore established to the 
Board's satisfaction.

With respect to Hickson element (3), medical nexus, there is 
no medical evidence that addresses this element directly.  
Although the Board has given thought 
to obtaining such a medical nexus opinion, see Charles v. 
Principi, 16 Vet. App. 370 (2002), for reasons explained 
immediately below it believes that the evidence now of record 
is sufficient to grant the claim.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
See 38 C.F.R. § 3.303(b) (2001); see also Savage v. Gober, 10 
Vet. App. 488, 495-496 (1997).

As indicated above, the evidence of record indicates that the 
veteran was exposed to acoustic trauma during service, 
including in combat.  He has testified that he experienced 
hearing loss continually thereafter, which became 
progressively worse as time passed.  During his VA audiology 
examination, he denied significant noise exposure after 
service.  There is no other explanation for the veteran's 
current hearing loss aside from exposure to explosions and 
other loud noised during his lengthy military service.  In 
addition, there is no medical opinion against the veteran's 
claim.   

On this point, the Board points out that the regulations 
regarding service connection do not require that a veteran 
establish service connection through medical records alone, 
see Triplette v. Principi, 4 Vet. App. 45, 49 (1993).  In 
this case, the totality of the evidence, fairly read, is 
sufficient to establish a nexus between the veteran's hearing 
loss and his service.

Given this veteran's lengthy service that included 
significant combat exposure, read together with his and 
wife's credible testimony as to the acoustic trauma he 
sustained in service and the gradual loss of hearing he 
experienced after service as a result of this trauma, the 
Board believes that is at least an approximate balance of 
evidence for and against the claim.  All reasonable doubt 
will accordingly be resolved in the veteran's favor.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Hickson element (3) 
has therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
bilateral hearing loss.  Accordingly, the Board concludes 
that the relevant and probative evidence of record 
establishes that his current hearing loss was incurred in 
service.  The benefit sought on appeal is accordingly 
allowed.

Service connection for arthritis of the right knee and hip

The veteran contends that the fall he sustained in September 
1958, which resulted in an injury to his lower back 
(presently service-connected as residuals of fracture, L1) 
also involved an injury to his right knee and hip.  He admits 
that he did not seek treatment for pain in his right knee and 
hip at the time of the fall due to the serious nature of his 
back injury.  Nevertheless, he maintains that he injured his 
right knee and hip in this fall.  Further, he contends that 
his currently diagnosed arthritis condition in the right knee 
and hip is a direct result of the 1958 fall.

Initially, the Board notes that this claim will not be 
addressed on basis of secondary service connection under 38 
C.F.R. § 3.310, because the veteran is not claiming that his 
service-connected low back disability is responsible for his 
arthritic condition in his right knee and hip and the medical 
evidence of record does not so demonstrate.  Indeed, the 
April 2001 VA examiner specifically opined that the service-
connected back disability did not cause the veteran's right 
knee and hip problems.  Rather, it is clear from his 
contentions that he believes that the incident in 1958 where 
he hurt his back involved a concurrent injury to his right 
knee and hip.  The Board will therefore address this claim on 
the basis of direct and presumptive service connection, as 
set forth below.

In addition, unlike the hearing loss issue addressed above, 
the veteran is not contending that he sustained the right 
knee and hip disability in combat. He has specifically 
attributed these problems to a peacetime incident in 1958.   
Accordingly, the provisions of 38 U.S.C.A. § 1154 are not for 
application.

There clearly is a current disability of the right knee and 
hip.  Clinical and x-ray findings made in connection with the 
April 2001 VA joints and spine examinations resulted in a 
diagnosis of degenerative arthritis of the right knee and 
hip.  Hickson element (1) is accordingly satisfied.

Regarding Hickson element (2), the Board finds that there is 
no competent evidence of incurrence of an injury or disease 
of the right knee or hip shown in service.  The service 
medical records are negative for any complaints, treatment or 
diagnosis of a disorder of the right knee or hip.  The 
veteran concedes as much.  In short, no actual diagnosis of a 
disorder of the right knee or hip was clinically documented 
at any time during service.  The Board additionally observes 
that there is no medical or other evidence which established 
that arthritis of the right hip or right knee first became 
manifest within the one year presumptive period after 
service.  Arthritis was not diagnosed until decades after the 
veteran retired from military service.  The Board therefore 
concludes that a preponderance of the evidence is against a 
finding of in-service incurrence of the claimed disorder, 
failing Hickson element (2).

Further, no competent medical professional has clinically 
associated his current degenerative arthritis of the right 
knee and hip with any incident or event of his military 
service, which fails Hickson element (3), medical nexus.  On 
the contrary, during the  2001 VA joints examination, the 
examiner found no basis to link the right knee and hip 
disorders to any in-service event or disease.  

With respect to continuity of symptomatology, the evidence 
shows no complaint, treatment or diagnosis of arthritis of 
the right hip or knee until decades after the veteran's last 
period of active duty service, which concluded in November 
1962.  
There is no documentation showing treatment for the arthritis 
condition in the post service period until 2000.  This gap in 
the medical-evidentiary record preponderates strongly against 
this claim.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).

What is lacking is competent medical evidence which provides 
the necessary medical nexus to establish that the veteran has 
a disability of the right knee or hip related to service.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) [where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required].  
Accordingly, Hickson element (3) has not been met.  

In summary, the Board finds that Hickson element (2), 
evidence of injury to or disease of the veteran's right knee 
or hip during service, and Hickson element (3), medical 
evidence establishing a relationship between a current 
disability and service, are not satisfied.  The benefit 
sought on appeal is therefore denied.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for arthritis of the right knee and hip is 
denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

